Citation Nr: 0619256	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-03 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
shin and ankle injury. 

3.  Entitlement to service connection for residuals of a 
right foot injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2003 
and July 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

The Board notes that, in September 2004, the veteran 
requested a hearing before a Veterans Law Judge at the 
Cleveland RO, in connection with his claims for service 
connection for right foot and left shin and ankle injuries.  
Also, with regard to his claim for service connection for 
PTSD, the veteran requested a hearing before a Veterans Law 
Judge in Washington, D.C., in January 2005.  As such, the 
veteran was scheduled for a hearing before a Veterans Law 
Judge in Washington, D.C., in January 2006.  However, in 
statements received in October 2005, November 2005, and 
December 2005, the veteran indicated that he would not attend 
his scheduled hearing and, rather, wished his representative 
to speak for him.  The Board notes that the veteran's 
representative submitted a May 2006 Informal Hearing 
Presentation articulating the veteran's case.  As such, the 
Board considers the veteran's requests for a Board hearing 
withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2005).

The Board observes that the veteran perfected his appeal with 
regard to the issues of entitlement to service connection for 
erectile dysfunction, hepatitis, and depression.  However, in 
November 2004, he indicated that he wished to withdraw his 
appeal as to these issues.  As such, these issues are 
considered withdrawn and are not before the Board for 
appellate review.  See 38 C.F.R. § 20.204 (2005).

The Board also notes that the veteran has consistently 
requested that his Army records be updated to include the 
award of a Bronze Star Medal and a Purple Heart Medal.  He is 
advised that he should contact the Army in regard to this 
request as VA is not responsible for alterations to his 
service records. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran did not engage in combat with the enemy.

3.  A left shin and ankle injury was not present in service 
nor is such shown to be causally or etiologically related to 
any disease, injury, or incident in service.

4.  The competent medical evidence of record reflects that 
the veteran has slight degenerative changes of the 
tarsometatarsal joints of the first and second metatarsals 
and a plantar calcaneal spur residual to his in-service right 
foot injury.


CONCLUSIONS OF LAW

1.  A left shin and ankle injury was not incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of a right foot injury, to include slight 
degenerative changes of the tarsometatarsal joints of the 
first and second metatarsals and a plantar calcaneal spur, 
were incurred during the veteran's active duty military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

As the Board's decision to grant service connection for 
residuals of a right foot injury herein constitutes a 
complete grant of the benefit sought on appeal, no further 
action is required to comply with the VCAA and the 
implementing regulations with respect to this issue.  
Regarding the veteran's claim of entitlement to service 
connection for a left shin and ankle injury, the Board finds 
that, for the reasons discussed below, VA has complied with 
its duties to notify and assist.

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with VCAA notification by letter in 
August 2002 prior to the July 2003 initial AOJ decision.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the letter sent 
to the veteran in August 2002 advised him of the evidence 
that VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Moreover, 
such letter informed him of what evidence was needed to 
substantiate his service connection claim.  Although the 
veteran may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his service connection claim.  The 
August 2002 letter advised him to notify VA of any additional 
information or evidence that he believed would support his 
claim, and if he had additional records he could send them to 
VA, effectively notifying him to send any additional relevant 
information.  VA has informed him in the July 2003 rating 
decision, the January 2004 statement of the case, and the 
August 2004 supplemental statement of the case of the reasons 
for the denial of his claim and, in so doing, informed him of 
the evidence that was needed to substantiate such claim.  
Moreover, the January 2004 statement of the case provided the 
veteran with the laws and regulations governing his claims, 
to include VA's duties to notify and assist under the United 
States Code.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
left shin and ankle injury, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are moot.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claim.

With respect to VA's duty to assist, the Board observes that 
the veteran's service medical and personnel records, private 
medical records, and VA outpatient reports were reviewed by 
both the RO and the Board in connection with adjudication of 
the veteran's claim.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  In this 
regard, the Board notes that an August 2003 VA treatment 
record reflects that he recently began receiving Social 
Security Administration (SSA) disability benefits.  However, 
there are no medical records from SSA contained in the claims 
file.  For the following reasons, the Board finds that a 
remand is not necessary to obtain such outstanding SSA 
records with regard to the veteran's claim of entitlement to 
service connection for residuals of a left shin and ankle 
injury.  Section 5103A(b) provides that VA shall make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes VA to obtain 
(emphasis added).  38 U.S.C.A. § 5103A(b).  The Board 
observes that the veteran's service medical records are 
negative for an injury to the left leg, to include his 
claimed shrapnel wound.  Additionally, there is no competent 
medical opinion linking the veteran's claimed left leg injury 
to his military service and it has not been claimed that any 
such evidence exists.  Therefore, the Board finds that, even 
if SSA records included an opinion linking the veteran's 
claimed condition to his military service, service connection 
could still not be granted because there is no record of in-
service complaints, treatment, or diagnosis referable to the 
veteran's left shin or ankle and, as such, there would be no 
competent basis upon which to conclude that any current 
claimed disorder is related to service.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Therefore, the Board finds that SSA records as pertinent to 
the veteran's claimed left shin and ankle injury are not 
relevant to his pending claim and, as such, there is no 
violation of the duty to assist by VA in this regard.  See 
Loving v. Nicholson, 19 Vet. App. 96 (2005). 

Moreover, he was provided with a VA examination in June 2003 
in order to adjudicate his service connection claim.  Based 
on these facts, the Board concludes that the medical evidence 
of record is sufficient to evaluate the veteran's claim 
without further examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he received a shell fragment wound 
to the left leg while serving in Quan Tri, Vietnam.  He also 
alleges that he injured his right foot while in the military.  
Therefore, the veteran argues that he is entitled to service 
connection for such disabilities.

The Board initially notes that the veteran has claimed that 
he participated in combat with the enemy while serving in the 
Republic of Vietnam and, during such time, he received a 
shell fragment wound to the left leg.  In the case of a 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this regard, the Board notes that VA's General 
Counsel has determined that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).    

The veteran contends that he was hit by shrapnel in the left 
leg and ankle at Quan Tri, Vietnam, and was treated by the 
1st Air Cavalry, 5th Cavalry Brigade.  He stated that he was 
carrying his own medical records at the time and has since 
lost them.  As such, the veteran states that he was awarded a 
Purple Heart Medal.  However, his Report of Transfer or 
Discharge (DD 214 form), is negative for such decoration.  
Rather, the veteran's service personnel records reflect that 
he served in Vietnam from November 1967 to October 1968 with 
a military occupational specialty of heavy vehicle driver.  
He participated in the Vietnam Counter Offensive Phase III 
campaign.  His awards and decorations, as listed on his DD 
214 form, include the Vietnam Campaign Medal and the Vietnam 
Service Medal.  Such decorations denote service in the 
Vietnam Theater and are not recognized as a decoration that 
may serve as evidence that the veteran engaged in combat.  
See Adjudication Procedure Manual, M21-1, Part III, para. 
5.14(b)(1).  The veteran also submitted a citation 
demonstrating that he was awarded the Bronze Star Medal for 
outstandingly meritorious service in connection with military 
operations against a hostile force in the Republic of Vietnam 
from January 1968 to October 1968.  The Board notes that, 
without a "V" device, the award of a Bronze Star Medal is 
not evidence that the veteran served in combat.  Id.  Also, 
an October 1968 Letter of Commendation and Appreciation 
indicates that the veteran performed his duties in Vietnam in 
an outstanding manner and displayed a great deal of 
professionalism with calm, collective, decisive answers and 
good judgment during the time of crisis or hostilities.  
However, such letter does not demonstrate that the veteran 
participated in combat within the meaning of 38 U.S.C.A. 
§ 1154(b) or VAOPGCPREC 12-99, supra. 

Based on the foregoing, the Board finds that the veteran did 
not engage in combat with the enemy.  Therefore, the 
veteran's lay testimony alone will not be enough to grant 
service connection for a left shin and ankle injury, claimed 
as a result of a shrapnel wound.  As such, the record must 
contain service records or other evidence detailing the in-
service injury.  However, veteran's service medical records 
are silent with regard to any injury, to include a shrapnel 
wound, to the left shin or ankle.  On his October 1968 
separation examination, it was noted that his feet and lower 
extremities were normal upon clinical evaluation.  

At the veteran's June 2003 VA examination, the examiner noted 
the veteran's self-reported history of an in-service 
superficial shell fragment wound to his left leg and foot.  
On physical examination, a superficial punctuate wound in the 
anterior left shin was noted; however, there were no wounds 
over the left foot or ankle.  A dorsal spur of the left foot 
was slightly tender and sore.  The examiner diagnosed 
residual shell fragment wound in the left foot and stated 
that there was no relationship between the nearly forgotten 
remote shell fragment on the dorsum of the veteran's left 
foot and his heel spurs.

Pertinent to the veteran's diagnosis of residual shell 
fragment wound in the left foot, the Board finds such to be 
without merit as such diagnosis was based upon the veteran's 
unsubstantiated history of a shrapnel injury.  The Board 
notes that an August 2002 statement from the veteran's sister 
indicates that she recalls receiving a letter from her 
brother around April 1968 that detailed an injury he received 
in Quan Tri, Vietnam, due to shrapnel to the left leg.  
However, as indicated previously, the veteran's service 
medical records are negative with regard to any injury to the 
left shin or ankle and his personnel records fail to 
demonstrate participation in combat with the enemy.  
Moreover, there is no competent medical evidence linking any 
current left shin or ankle disorder, to include heel spurs, 
to the veteran's active duty military service.  In this 
regard, the Board notes that the June 2003 VA examiner stated 
that there was no relationship between the nearly forgotten 
remote shell fragment on the dorsum of the veteran's left 
foot and his heel spurs.  As such, the evidence of a nexus or 
link between service and the veteran's claimed residuals of a 
left shin and ankle injury is limited to his and his sister's 
statements.  This is not competent evidence since laypersons, 
such as the veteran and his sister, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's claimed residuals of a left shin and 
ankle injury and service he is not entitled to service 
connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a left shin and ankle 
injury.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.

Pertinent to the veteran's claim of entitlement to service 
connection for residuals of a right foot injury, his service 
medical reflects that, at his induction examination in 
February 1967, it was noted that he had calluses on his right 
foot upon clinical evaluation.  However, no other right foot 
disorders were noted upon examination.  A March 1967 
treatment record reflects that the veteran complained of 
calluses, pain, and swelling of the right foot.  He indicated 
that he had calluses for the prior five to six months and 
swelling for the prior two to three weeks.  A Podiatry Clinic 
record, also dated in March 1967, reflects that, while the X-
rays were negative, such was treated as a clinical stress 
fracture and a spring steel bar was placed under the second 
and third metatarsals of the right foot.  On his October 1968 
separation examination, it was noted that his feet and lower 
extremities were normal upon clinical evaluation.  

A June 2003 VA examination report reveals that that, upon 
review of the claims file, the examiner noted a history of a 
sprain to the right foot.  The veteran indicated that he had 
an onset of foot pain during boot camp due to overuse in 
1967.  He had some aching, pain, tenderness, soreness, and 
some swelling.  Since his service discharge, the veteran 
reported similar right foot symptomatology on occasion.  Upon 
physical examination, no swelling or deformity was observed.  
There was no evidence of callosities and the veteran was able 
to raise onto his toes and heels.  He only had slight pain 
and tenderness to palpation around the foot.  The examiner 
diagnosed a history of a sprain to the right foot and 
indicated that there were no residuals on examination.  The 
examiner stated that it was more likely than not that the 
symptoms of the veteran's right foot are related to his 
military service.  

While the June 2003 VA examiner did not diagnose a current 
disability of the right foot, the Board notes that a 
September 2002 statement from Dr. Myers indicates that he has 
treated the veteran since January 1982 for right foot pain 
and X-rays revealed degenerative changes of the 
tarsometatarsal joints of the first and second metatarsal.  
X-rays dated in April 2000 from Dr. Myers show such a 
diagnosis as well as a plantar calcaneal spur.  Therefore, 
the Board finds that the veteran has slight degenerative 
changes of the tarsometatarsal joints of the first and second 
metatarsals and a plantar calcaneal spur residual to his in-
service right foot injury.  Therefore, service connection for 
such disability is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


ORDER

Service connection for residuals of a left shin and ankle 
injury is denied.

Service connection for residuals of a right foot injury, to 
include slight degenerative changes of the tarsometatarsal 
joints of the first and second metatarsals and a plantar 
calcaneal spur, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be remanded for additional 
development.  The veteran claims that, while serving in 
Vietnam, he experienced a mortar attack at Quan Tri where he 
was wounded by shrapnel in the leg.  He also indicates that 
he was driving a load of ammunition to a camp that was about 
to be overrun.  The veteran further alleges that he witnessed 
an attack where another soldier was "fragged all over," or, 
was all bloody.  As a result of such in-service events, he 
argues that he has developed PTSD and, therefore, is entitled 
to service connection for such disability.

Initially, the Board notes that in an August 2003 VA 
treatment record, the veteran references the fact that he is 
receiving SSA disability benefits.  The SSA records are not 
associated with the claims file and since they are 
potentially probative of this appeal they should be obtained 
prior to adjudication.  

The Board observes that the record reflects that the veteran 
has been diagnosed with PTSD.  Specifically, in an April 2004 
VA treatment record, the veteran reported the above-noted 
traumatic events while serving in Vietnam.  After conducting 
a mental status examination and psychological testing, the VA 
psychologist diagnosed PTSD.  She indicated that, in 
consideration of the veteran's reported in-service traumatic 
events and his current PTSD symptoms, he was found to have 
PTSD.  However, while the veteran has been currently 
diagnosed with PTSD, which the April 2004 VA psychologist 
appears to have related to his reported in-service stressors, 
such stressors have not been verified.  In this regard, the 
Board notes that, as the veteran did not engage in combat 
with the enemy, his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Therefore, a remand is necessary in 
order to attempt to verify the veteran's stressors.  In this 
regard, the veteran should be invited to submit a stressor 
statement that includes sufficiently identified events, time 
periods, locations, and unit assignments for stressor 
verification purposes.  Thereafter, a summary of all the 
veteran's claimed stressors should be prepared and such, 
along with a copy of the veteran's separation documents and 
all associated service documents, should be submitted to the 
United States Army and Joint Services Records Research Center 
(JSRRC).  Additionally, if the veteran's claimed stressors 
are corroborated, he should then be afforded a VA examination 
to determine whether he has a current diagnosis of PTSD that 
is a result of his verified stressors. 

Finally, the Board observes that Dingess/Hartman, supra, is 
applicable to the veteran's claim of entitlement to service 
connection for PTSD.  The Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
in a November 2003 letter, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability now on 
appeal.  Additionally, the November 2003 letter failed to 
request the veteran to provide any evidence in his possession 
that pertains to the claim.  See Pelegrini, supra.  This 
remand will enable VA to provide appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran as to the type of evidence that is needed to 
establish both a disability rating and an effective date as 
well as request that he send any evidence pertinent to his 
claim to VA.    

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for his claim of 
entitlement to service connection for PTSD 
now on appeal, as outlined by the Court in 
Dingess/Hartman, supra.  Such letter 
should also request that the veteran send 
any evidence in his possession that 
pertains to his claim to VA, pursuant to 
Pelegrini, supra. 

2.  Any determination pertinent to the 
veteran's claim for SSA disability 
benefits, as well as any medical records 
relied upon concerning that claim, should 
be requested from SSA.  A response, 
negative or positive, should be associated 
with the claims file.

3.  The veteran should be requested to 
provide sufficiently identified events, 
time periods, locations, and unit 
assignments for his claimed stressors, to 
include experiencing a mortar attack.  The 
veteran should be advised that he must 
submit dates, locations, and unit 
assignments as well as a specific 
description of the claimed stressor in 
order for VA to attempt verification.  

4.  Prepare a letter asking JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors, to include a mortar 
attack at Quan Tri.  Provide JSRRC with a 
detailed description of the alleged 
stressors identified by the veteran as 
well as copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  Thereafter, a 
specific determination as to whether each 
claimed stressor is sufficiently verified 
must be made, with consideration of 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) (a veteran need not substantiate 
his actual presence during the stressor 
event; the fact that the veteran was 
assigned to and stationed with a unit that 
was present while such an event occurred 
strongly suggests that he was, in fact, 
exposed to the stressor event). 

5.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  The stressor(s) which has 
been determined to be corroborated by the 
evidence of record should be identified 
for the examiner and the examiner should 
be instructed that only those events may 
be considered for the purpose of 
determining whether exposure to a stressor 
in service has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied.  The examiner 
should confirm or refute whether the 
veteran meets the diagnostic criteria for 
PTSD and identify the stressor or 
stressors to which any current diagnosis 
of PTSD is attributed.  The examiner 
should include review of the claims file, 
to include the April 2004 VA treatment 
record diagnosing PTSD, in offering the 
above-requested diagnostic and etiologic 
conclusions.  The rationale for all 
opinions should be provided.  

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


